Allow me at the outset to congratulate the President of the General Assembly on his election to preside over the seventy-first session of the Assembly. I wish to assure him of Belize’s fullest support.
Thirty-five years ago, Belize became a State Member of the United Nations. Membership confirmed our independence, sovereignty and territorial integrity, and our place among equals in the community of nations. Regrettably, however, membership has not been able to resolve the territorial claim laid on our country some 80 years ago by Guatemala.
Our track record since our independence confirms that Belize holds sacrosanct the dignity of human beings, the principles of justice, equality, inclusivity and the rule of law. Belizeans are inherently altruistic and compassionate. In the nascent years of our independence, when civil war ravaged our Central American region, Belize was the beacon of hope and sanctuary of choice for thousands of refugees, including Guatemalans, desperately seeking to escape the scourges of war, poverty and oppression. Belize welcomed thousands of refugees, amounting to well in excess of 30 per cent of our population at the time. Indeed, even to this day, the flow of migrants into our country continues unabated. Belize is a nation of migrants living in unity, peace and harmony.
Our diversity, national identity and pride have long been a source of strength for our people. We have never cowered in the face of the repeated threats to our security by our neighbour, Guatemala. We remain steadfast in our resolve to protect and preserve our sovereignty and territorial integrity. Though many perils lurk along our forested borders and in our maritime and riverine territories, we have been protecting and patrolling our borders with determination, so as to ensure the safety and security of our beloved homeland. At the same time, our untiring diplomats have striven mightily to resolve the long-standing territorial dispute, which is our paramount foreign-policy concern, by using all the diplomatic channels and means at their disposal.
Regrettably, though not unpredictably, there have been hostile incidents between the civilian and military personnel of both Belize and Guatemala on our southern border on the Sarstoon River. Guatemalan naval personnel have repeatedly impeded the peaceful ingress and egress of civilian and military Belizeans on the river, wrongfully claiming that the river is theirs. However, as the northern side of the river is clearly Belizean territory, the unimpeded use and enjoyment of that side of the river is the right of every Belizean citizen. Belize has therefore promptly and properly protested each attempt to impede our citizens from using the river. Additionally, we have engaged our Guatemalan counterparts in dialogue under the good offices of the Secretary General of the Organization of American States with a view of putting a speedy end to that potentially perilous practice.
At the same time, the situation along our western border has also been vexing. Continuous illegal entry by armed trespassers from Guatemala have persisted despite the valiant efforts of our border patrol to deter them. The trespassers engage with impunity, day and night, in gold panning, hunting for wild game and birds, pillaging Mayan temples, logging illegally and cultivating crops, including marijuana, for commercial purpose. In the process, our priceless forest is being decimated, our potable and sea waters are being compromised, and our coral reefs are being choked to death by sediments that run off the denuded mountainsides after each torrential downpour.
Fully cognizant of the devastating environmental impact that such practices are having in neighbouring countries and further afield, Belize cannot afford to let the same thing happen to us. From time to time, in the course of attempting to apprehend the trespassers, firearms have been used by Belize security personnel and by the trespassers, who are invariably armed. Indeed, between September 2014 and March 2016, a Belizean Tourism Police officer was killed and a Belize Defence Force sergeant was ambushed and shot, though not fatally, by trespassers entering Belize from Guatemala.
Tragically, and much to Belize’s regret, on 20 April 2016 a Guatemalan minor was fatally shot and his father and brother injured when they came in contact with a Belizean patrol in one of our protected national parks in the dead of night. The Belize Police forthwith began an investigation. Moreover, officials of the Organization of American States (OAS), stationed in the Adjacency Zone between Belize and Guatemala, immediately commenced their own investigation. And, at the specific behest of Guatemala, Belize requested the Secretary General of the Organization of American States to launch an official special independent investigation into the incident. The Organization of American States commissioned two senior eminently qualified specialists to undertake that special investigation, with the full knowledge and approval of the Guatemalan Government. At the time of their appointment, Guatemala expressed no reservations as to their competence, suitability or otherwise, to undertake that investigation. Last August, the Special Commission delivered its findings to the Secretary General of the Organization of American States.
The report discloses that the deceased had been detained by security personnel in Belize a mere month prior to the incident. At the time of his detention, he was illegally carrying a .22-calibre rifle and was in illegal possession of wild game. He was neither mistreated, arrested nor prosecuted by the Belizean authorities. Instead, he was promptly sent back safely to his country. The report further discloses that the deceased, his brother, also a minor, and their father were knowingly and unlawfully well within Belizean territory on the night of the incident, and that none of the wounds inflicted was caused by weapons carried by personnel of the Belize Defence Force. The wounds were inflicted by small-calibre firearms carried on the night of the incident by two members of a local conservation-oriented non-governmental organization that was part of the Belize patrol. Shots were fired by both groups, the Guatemalans and the Belizean joint patrol, on that ill-fated night. And, the following morning, elements of the Guatemalan Army, along with civilians from a nearby Guatemalan village, entered Belizean territory illegally, visited the site, contaminated the scene and withdrew and withheld evidentiary material that could have been useful to the investigation.
In the wake of the incident, Guatemala launched a fanatical public-relations campaign against Belize, falsely alleging that the Belize Defence Force was responsible for the death of the minor. In addition, the Guatemalan President publicly announced the massing of troops along our western and southern borders.
However, the report of the Special Independent Commission chronicles what really took place on the night of the incident. The objective, impartial findings of fact established the correctness of Belize’s position from the start, and the wholly erroneous nature of the allegations levelled against our country by Guatemala. The report completely absolves Belize of any and all blame for the incident. It makes manifest the wrongness of Guatemala’s accusation against Belize and against the personnel of our Belize Defence Force. Guatemala has since then publicly rejected the Commission’s report. However, it is certainly irresponsible, if not reprehensible and utterly unacceptable, that Guatemala should now seek to reject the results of a process that it had specifically requested and agreed to and which was conducted by OAS-appointed independent third-country professionals with impeccable credentials and with no axe to grind. Moreover, the wanton threat of the use of force by a nation against its neighbour is wholly uncalled for, recklessly dangerous and in clear violation of the Charter of the United Nations and can in no way be countenanced.
Belize’s only wish is to live in peace and harmony with all its neighbours, including Guatemala. We fully appreciate that with each passing day, with more and more Guatemalans trespassing into our country, despoiling our natural resources and engaging in illegal and destructive activities, the potential for violent incidents and conflicts has become increasingly probable and problematic. That situation makes a prompt and peaceful end to the anachronistic and unfounded territorial claim on our country an urgent imperative.
Belize acknowledges the centrality of the United Nations in the multilateral order and as a uniting force for championing the common good. Its leadership likewise remains central to international peace and security, to development and to the rule of law. The 2030 Agenda for Sustainable Development is truly a historical milestone for the entire world. The essence of sustainable development is entrenched in the Belize Constitution. Our economic development has fully embraced the indivisibility of social and environmental policies. From the early 1990s, Belize began to put in place development plans for its fledgling industries that are consistent with a progressive legal regime for environmental protection.
Complementary to those economic and environmental developments, Belize is incrementally providing free public education at the primary and secondary levels. It has established a Maya Land Rights Commission so as to implement measures for the identification and protection of rights arising from Mayan customary land tenure. It is rolling out a national health-insurance policy, and work is in progress to advance national efforts towards gender equality and equity.
The national debate on social issues recently took a turn that could set a precedent. A High Court ruling held that Section 53 of our Criminal Code, which criminalizes consensual sexual acts between same-sex partners, is unconstitutional. The ruling also expands the definition of “sex” to include sexual orientation. However, in response to the request of a not inconsiderable segment of our population, our Government has launched a limited appeal against the judgment, challenging only the expanded definition of “sex” by the High Court.
In April, Belize was among the first countries to sign and ratify the Paris Agreement on Climate Change. We also commend the United States of America and China for their leadership for doing so as well. Belize fully supports efforts, under the auspices of the United Nations, to design a new international treaty for the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction, and welcomes the decision to convene a high-level United Nations conference to support the implementation of Sustainable Development Goal 14 in June 2017.
In that spirit of inclusiveness, Belize urges that the Republic of China on Taiwan be accorded meaningful participation in the work of the United Nations. The Taiwanese Government has been working assiduously to promote international cooperation and development, in line with the spirit and principles of the Millennium Development Goals. It has also fully embraced the Sustainable Development Goals. We urge the international community to welcome Taiwan’s meaningful participation in the mechanisms, meetings and activities of the United Nations specialized agencies, including the World Health Organization, the International Civil Aviation Organization and the United Nations Framework Convention on Climate Change.
Setbacks in the global economy and externalities resulting from institutional policies, both public and private, to safeguard against financial and other security risks, as well as the adverse impacts of climate change, have all conspired against Belize’s sustainable development trajectory. Today, we are rebuilding our country in the aftermath of Hurricane Earl, which in less than eight hours resulted in the loss of some 5.5 per cent of our gross domestic product.
Belize fully endorses the views and sentiments that all other delegations have expressed in their pleas for urgent relief from the deleterious consequences of the decisions by global banks to withdraw correspondent banking relationships from our financial institutions.
Belize celebrated its thirty-fifth anniversary of independence on the same day as the International Day of Peace. Peace and stability in our hemisphere are critical to the development and well-being of the peoples of the Americas. For that reason, Belize remains concerned about the status of the controversy
between Guyana and Venezuela. We urge the Secretary- General to urgently exercise his authority under the 1966 Agreement to resolve the controversy over the frontier between Venezuela and British Guiana in order to arrive at a choice of options that would definitively settle the border controversy.
Belize strictly adheres to the principle of non-interference in the internal affairs of sovereign States. In that regard, we stand in solidarity with the Government and the people of Venezuela in their efforts to resolve their domestic issues in accordance with their laws and Constitution. We also remain very concerned about the unabated cholera epidemic in Haiti, and urge the United Nations to take all necessary steps to help the Haitian people end that terrible scourge, occasioned by agents of the United Nations. Belize welcomes the tremendous progress already made in the peace process in Colombia, which we fully support. We look forward to an early and successful implementation of the agreement. We also commend the progress made in the bilateral relations between Cuba and the United States. Belize reiterates its call for an early end to the economic embargo against Cuba.
We join others in calling for an early end to the tragic conflicts in Syria and Libya, which are an affront to humanity. We adhere fully to the right of peoples to self-determination, and reiterate our solidarity with the struggle for liberation and independence of our Sahrawi brothers and sisters. Belize remains disheartened, although not discouraged, by the intractable Israeli-Palestinian conflict. We believe that the only just solution to that conflict is one that results in two sovereign and independent States, living side by side in peace and security within secure and recognized borders.
We stand in solidarity with South Korea in the face of North Korea’s irresponsible experiments with nuclear and missile programmes, including the conduct of nuclear tests, in violation of Security Council resolutions. We join the international community in condemning those actions, which pose a clear and present danger not only to South Korea, but to the entire world.
While we are heartened by the indefatigable efforts of the United Nations and other philanthropic organizations and individuals to alleviate the suffering of migrants and other displaced persons worldwide, it is evident that much more needs to be done. We in Belize pledge to do all in our power and within our means to discharge our obligations to all suffering persons who seek our succour.
In a country as small as Belize, in a world as big as ours, we are all citizens of planet Earth, big or small. The policies that we devise at any level must be reflective of that reality. It is up to us leaders, working together and shouldering our respective sovereign responsibilities, to ensure that every nation, large and small, and every individual, man, woman or child, shall have a say in our noble endeavours to achieve a more just, equitable and secure world. Our task is clear. Its attainment is not impossible, but neither is it without difficulty. Let us get it done. Belize stands ready to do its part.
In conclusion, as Secretary-General Ban Ki-moon is beginning to prepare to leave office at the end of 10 sterling years of service to the United Nations and to the world as a whole, Belize takes this opportunity to thank him and to wish him every success in his post- Secretary-General life. We also take this opportunity to thank the United States President, Barack Obama, as he too prepares to leave office later this year. We wish him every success in his post-presidential life.